Citation Nr: 1829824	
Decision Date: 08/29/18    Archive Date: 09/05/18

DOCKET NO.  15-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 60 percent for asthma. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs  


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 2000 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran requested a videoconference hearing in his March 2015 substantive appeal, VA form 9.  However, in statement submitted August 2018, he withdrew his request for a hearing.  


FINDING OF FACT

The Veteran has withdrawn the claim for increase rating for asthma. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for entitlement to rating higher than 60 percent for asthma are met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

 Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  

Prior to the promulgation of a decision in this case, the representative withdrew his claim for entitlements for increase rating for asthma in August 2018. As such, there is no "case or controversy" involving the claim for the skin condition or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). This was a written withdrawal.

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement to rating higher than 60 percent for asthma, and as such it is dismissed.


ORDER

The appeal concerning the claim of entitlement to rating higher than 60 percent for asthma is dismissed.






____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs